Citation Nr: 9935029	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  98-11 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUES

1. Entitlement to a rating in excess of 30 percent for total 
right knee arthroplasty.

2.  Entitlement to an increased rating for residuals of 
fracture of the right distal fibula with avulsion of the 
medial malleolus of the right ankle, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in St. Paul, Minnesota.

During his hearing on appeal in June 1999, the veteran raised 
contentions to the effect that he has right hip disability, 
including arthritis, as the result of an injury in service or 
as a result of his service-connected right knee and/or right 
ankle disabilities.  He also rendered testimony to the effect 
that a separate disability rating is warranted for the scar 
on the veteran's right knee.  Finally, stated that he is 
unemployable as a result of his service-connected 
disabilities.  Those claims have not been developed for 
appeal; and, therefore, they are referred to the RO&IC for 
appropriate action.


REMAND

By a rating action, dated in April 1999, the RO&IC granted 
entitlement to service connection for the residuals of a 
fracture of the right distal fibula with avulsion of the 
right medial malleolus.  A 10 percent disability rating was 
assigned.  

In June 1999, the veteran had a hearing before the 
undersigned.  In part, his testimony was accepted as a Notice 
of Disagreement with the 10 percent rating for the residuals 
of a fracture of the right distal fibula with avulsion of the 
right medial malleolus.  Accordingly, the RO&IC must furnish 
the veteran a Statement of the Case (SOC) on that issue and 
then take additional action as necessary.

Also during his June 1999 hearing on appeal, the veteran 
testified that pain and swelling were primary residuals of 
his total knee arthroplasty (TKA) on the right.  He also 
testified that the knee felt weaker in that he had difficulty 
negotiating curbs.  He stated that he always used a cane and 
that he took daily prescription pain medication.  He noted 
that the surgery was performed at the Mayo Clinic and that he 
was recalled annually to have the knee checked.  Indeed, 
documents associated with the right TKA and with the reported 
follow-up treatment are not contained in the claims folder.  

The most recent VA examinations (June 1997 and September 
1998) considered the manifestations of right knee pain, 
swelling, range of motion, and laxity.  However, they did not 
consider other relevant manifestations such as right knee 
strength (a manifestation specifically noted in the 
applicable rating criteria, i.e. 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (1999)), endurance, fatigability, 
coordination or functional loss due to pain or pain on use.  
Moreover, the reports of those examinations do not contain a 
full description of the effects of the right knee prosthesis 
on the veteran's ordinary activity.  38 C.F.R. §§ 4.10, 4.40, 
4.45 (1999); see DeLuca v. Brown, 8 Vet. App. 202 (1995).

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO&IC should request that 
the veteran provide the names, 
addresses, and approximate dates of 
treatment or examination, for all 
health care providers who may 
possess additional records relevant 
to the issue of entitlement to an 
increased rating for the residuals 
of a right TKA.  After obtaining any 
necessary authorization, the RO&IC 
should request copies of all 
indicated records not currently on 
file directly from the providers.  
That request should include, but not 
be limited to, the report of the 
right TKA performed at the Mayo 
Clinic and any associated clinical 
records and medical summaries, as 
well as any reports of follow-up 
treatment rendered at that facility.  
The RO should also request that the 
veteran furnish any additional 
relevant medical records in his 
possession.  Negative responses or 
failures to reply to any request 
must be noted in writing and 
associated with the claims folder.

2.  When the foregoing actions are 
completed, the RO should schedule 
the veteran for an orthopedic 
examination to determine the extent 
of that disability.  The claims 
folder  must be made available to 
the examiner so that the relevant 
medical history may be reviewed.  
All indicated tests and studies 
should be performed, and any 
indicated consultations should be 
scheduled.  In particular, tests of 
joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain and all functional 
impairment due to pain.  The 
physician should provide an opinion 
concerning the degree of any pain.  
The physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.  
Moreover, there must be a full 
description of the effects of the 
disability on the veteran's ordinary 
activity.  All opinions must be 
supported by clear and complete 
rationale.

3.  When the requested actions have 
been completed, the RO should 
undertake any other indicated 
development and then readjudicate 
the issue of entitlement to an 
increased rating for the residuals 
of a right TKA.  In so doing, the 
RO&IC must be mindful of the Court's 
holding in DeLuca.  If the benefits 
sought on appeal are not granted to 
the veteran's satisfaction, he and 
his representative must be furnished 
a Supplemental Statement of the Case 
on this issue and afforded an 
opportunity to respond.  

4.  The RO should issue the veteran 
and his representative a Statement 
of the Case reflecting adjudication 
of the issue of entitlement to an 
increased rating for a right ankle 
disability.  The appropriate 
opportunity to respond should be 
afforded.

Thereafter, if otherwise in order, the case should be 
returned to the Board for further appellate action.  By this 
remand, the Board intimates no opinion as to the final 
disposition of any issue.  The veteran need take no action 
until he is notified.  It must be emphasized, however, that 
he does have the right to submit any additional evidence 
and/or argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-373 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

